Title: To James Madison from George Graham, 12 May 1815
From: Graham, George
To: Madison, James


                    
                        
                            Sir
                        
                        Department of War May 12th 1815
                    
                    An act of Congress passed on the 2d of August 1813, authorizing the Sale of lots, belonging to the United States, in the Town of Pittsburgh. Enclosed is a Letter from my Brother on the subject of these lots. Mr. Dallas proposes that the square on which the Barracks stand, be laid out in building lots, & sold under the superintendence of Genl. Tannehill of Congress, & Capt Woolly of the ordnance department; for which he requests your approbation.
                    
                    No answer has been received by Mr. Dallas to his communication to you, of the 15th of April, on the subject of Transfers of the appropriations. Yours very Sincer[e]ly
                    
                        
                            Geo: Graham
                        
                    
                